                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE


UNITED STATES OF AMERICA                     )
                                             )              No. 3:18-CR-00172
v.                                           )
                                             )              Hon. Katherine A. Crytzer, USDJ
MICHAEL A. LaPAGLIA, M.D.                    )



                 SENTENCING MEMORANDUM OF THE DEFENDANT
                          MICHAEL A. LaPAGLIA, M.D.

                                         I. Introduction


       This case is before this Honorable Court for sentencing. The United States, in its earlier-

filed Sentencing Memorandum [RE 49, PageID#: 228 and fns. 1 and 2], summarized accurately

the results of application of the United States Sentencing Guidelines (“USSG”) in this case

provided in the two earliest-filed Presentence Investigation Reports (“PSIRs”):


       The. . . Revised [PSIR] correctly calculates the defendant’s Guidelines at six to 12
       months’ imprisonment for the drug offense and health care offense [of conviction]. . . .
       Based on drug quantities, the defendant faces a total offense level of 10. The defendant is
       in a criminal history category of I. Accordingly, the defendant’s effective guideline
       range is six to 12 months.
(Citations omitted) (footnotes not quoted). And from the United States’ earlier-filed Motion for

Upward Variance [RE 48, PageID#: 223]: “The sentence is in Zone B of the Guidelines and a

probationary sentence is authorized.” (Citation omitted.)


       The most recent Revised PSIR, filed April 20, 2021 [RE 61, PageID#: 297, ¶¶ 89 and

91], states the maximum statutory term of imprisonment for the two offenses of conviction.

Neither one carries a mandatory minimum term of imprisonment. Per id., ¶ 92, “the minimum

term may be satisfied by. . . (3) a sentence of probation that includes a condition or combination
of conditions that substitute intermittent confinement, community confinement, or home

detention for imprisonment. . . .” See USSG § 5C1.2(c) and (e). See also ¶¶ 102-103 of the most

recent Revised PSIR [RE 61, PageID#: 298], concerning USSG provisions applicable to

probation in this case.


       The advisory Guidelines range of a term of imprisonment in this case is six to 12 months.

Revised PSIR filed April 20, 2021 [RE 61, ¶ 92, PageID#: 297].


II. Applicable Procedures


       A procedure for judging what must be considered in imposing a sentence in a case like

this is prescribed by USSG § 1B1.1. The sentencing court should first apply the advisory USSG

provisions, in the order in which they present themselves in the Federal Sentencing Guidelines

Manual, vol.1. Next, “[t]he court shall then consider Parts H and K of Chapter Five, Specific

Offender Characteristic and Departures, and any other policy statements or commentary in the

guidelines that might warrant consideration in imposing sentence.: USSG § 1B1.1(b). Third,

according to USSG § 1B1.1(c), “[t]he court shall then consider the applicable factors in 18 USC

§ 3553(a) taken as a whole. See 18 USC § 3553(a).” See also United States v. McElheney, 630

F. Supp. 2d 886, 888-89 (E.D. Tenn. 2009).


                                  III. Standard of Adjudication


       A sentencing court that applies a presumption of reasonableness to the applicable

advisory guidelines range commits reversible error. Rita v. United States, 551 U.S. 338, 347-48,

127 S. Ct. 2456, 168 L.Ed. 2d 203 (2007); United States v. Wilms, 495 F.3d 277 (6th Cir. 2007).

The sentencing court’s duty is to impose “a sentence sufficient, but not greater than necessary, to



                                                 2
comply with the purposes” stated in 18 USC § 3553(a)(2). Wilms, supra, at 281 (citations

omitted). This is the “overriding requirement.” McElheney, 630 F. Supp. 2d at 896.


       The court may impose a sentence within the applicable Guidelines range (after
       any clearly applicable departures) if such is consistent with the court’s
       consideration of the § 3553(a) factors, or impose a non-Guidelines sentence if
       such is justified by the § 3553(a) factors.
Id. At 889-90 (citation omitted).


                                          IV. Argument


       Congress has commanded a federal district court engaged in sentencing to impose a

sentence sufficient, but not greater than necessary, to comply with the purposes of sentencing se

forth in 18 USC § 3553(a)(2). 18 USC § 3553(a). Congress has also commanded that a

sentencing court, in determining whether to impose a term of imprisonment, and in determining

the length of a term of imprisonment, recogniz[e] that imprisonment is not an appropriate means

of promoting correction and rehabilitation.” 18 USC § 3582(a).”


       There follow arguments pertinent to this sentencing, organized according to the 18 USC §

3553(a)(2) purposes of sentencing.


       (a) The need for the sentence imposed to reflect the seriousness of the offense, to
           promote respect for the law, and to provide just punishment.
       Harsh sentences for narcotics offenses might reflect the seriousness of narcotics offenses,

or at least of narcotics trafficking offenses perpetrated by offenders who are not addicts

themselves, but even after recent amendments concerning sentences in such cases, the

increasingly long terms of imprisonment dispensed by federal courts in controlled substances

cases throughout the last several decades can hardly be said to have promoted respect for law or

convinced many persons of the justice of the punishments imposed. “Between 1980 and 2013,

                                                 3
the number of incarcerated federal drug defendants soared from 4,749 to 100,026—an

astonishing 2,006 percent. As of September 28,2013, half—50.1percent—of all federal prisoners

were serving time for drug offenses.” Human Rights Watch, AN OFFER YOU CAN’T

REFUSE / HOW US FEDERAL PROSECUTORS FORCE DRUG DEFENDANTS TO PLEAD

GULTY at 17 (Dec. 2013) (footnote omitted). “The average federal drug sentence has increased

250 percent since 1987 when the Sentencing Commission published its guidelines.” Id. at 19

(footnote omitted). Our society is hard pressed to show that these historical developments in the

federal criminal justice system have fostered either respect for law or a consensus that justice is

being served.


       The position of the United States Attorney that a greater-than-Guidelines sentence of

imprisonment is called for in this case rests on a statement that mischaracterizes the unlawful

conduct in this case, and does not recognize any positive conduct on the part of Dr. LaPaglia:

“The defendant is a drug dealer.” [RE 49 at 1.] Dr. LaPaglia, a licensed physician subject to

professional oversight, possessed of the education, training, and experience that were required

for him to become a licensed physician, was not an amateur chemist. The substances involved in

the offenses of conviction were not methamphetamine or other schedule I or II controlled

substances associated with drug dealers. The intricately interconnected and voluminous bodies

of law that govern the classification of controlled substances, licensing required for the handling

of controlled substances, and the definitions of criminal offenses concerning controlled

substances, show that in promulgating the Guidelines, the Sentencing Commission judged

multiple factors to be important in the delineation of punishment for controlled substance

offenses. These factors include the type (including chemistry and risks presented to health) of

any particular substance(s), and the weight of the substance(s) in any particular case. Because of


                                                 4
this, the sentencing factor of “to reflect the seriousness of the offense, to promote respect for the

law, and to provide just punishment,” 18 USC § 3553(a)(2)(A), would be better met by a

probationary or other within-Guidelines sentence, not by treatment of the offenses of conviction

as if they involved greater amounts of more dangerous drugs. It should be noted that the

calculation of a within-Guidelines sentence in this case included two offense levels added for

abuse of trust under USSG § 3B1.3.


       (b) Adequate deterrence.


       Again, the offense conduct in this case differs significantly from that in the usual case of

distribution of controlled substances, such as distribution of heroin. The offense conduct

concerned details of the practice of medicine by an educated, licensed physician who lacked a

Drug Enforcement Administration (DEA) license. Considered in this light, the proposals in the

PSIR for conditions of supervised release that would impose strict limitations on the Defendant’s

resumption of the practice of medicine would contribute more than a term of imprisonment to

deterring a similarly–situated health care provider from similar conduct.


       (c) Specific deterrence.


Without the expense of imprisonment, the sentencing court’s use of conditions of release to add

to the regulation of the Defendant’s professional conduct and to the requirements for his

professional rehabilitation is more that adequate to protect the public from any further offenses

on the past of the Defendant. This Court’s use of conditions of release in this case will be in

tandem with activity by the Tennessee Department of Health in a currently-pending

administrative proceeding concerning the Defendant.




                                                  5
       (d) The need for the sentence imposed to provide the defendant with needed educational
           or vocational training, medical care, or other correctional treatment in the most
           effective manner.
       There probably do not exist in the Bureau of Prisons (BOP) system resources for the

rehabilitation of a physician to a life consonant with standards of profession ethics and free from

drug abuse. Such resources definitely exist elsewhere. Separating the Defendant from such

resources by imprisonment would ignore this mandated purpose of criminal punishment.


       For the reasons stated, the Defendant urges the Court to order a probationary sentence.


                                               Respectfully submitted,



                                               s/ Francis L. Lloyd, Jr.
                                               LAW OFFICE OF FRANCIS L. LLOYD, JR.
                                               9111 Cross Park Drive, Suite D-200
                                               Knoxville, TN 37923
                                               tel: (865) 470-4077
                                               E-Mail: FLLloydJr@gmail.com
                                                 Counsel for Michael A. LaPaglia, M.D,


                                         CERTIFICATE OF SERVICE
                 I hereby certify that a copy of this document was filed electronically. Notice of
this filing will be sent by operation of the Court’s electronic filing system to all parties indicated
on the electronic filing receipt. All other parties will be served by regular U.S. Mail. Parties may
access this filing through the Court’s electronic filing system.

                                                       s/ Francis L. Lloyd, Jr.




                                                  6
